Citation Nr: 0000760	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  96-48 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Timeliness of the veteran's appeal of a February 1996 RO 
decision which denied a claim for an increased evaluation for 
a service-connected right ankle disability. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to April 
1989, and from September 1991 to March 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA), 
which, inter alia, denied the veteran's claim for an 
increased evaluation in excess of 10 percent for her service-
connected chronic stress syndrome, right ankle, with Achilles 
tendinitis.  The Board found that the veteran, after having 
filed a timely notice of disagreement and receiving a 
statement of the case, did not make any mention of the right 
ankle issue on her substantive appeal, which was received by 
the RO on a VA Form 1-9 in November 1996.  The case was 
therefore remanded to the RO in July 1999 to address the 
question of whether there was a timely filed substantive 
appeal in this regard.  In September 1999, the RO issued a 
decision which found that the veteran had failed to perfect 
her appeal.  The case was returned to the Board for appellate 
consideration of this issue in December 1999.

  
FINDINGS OF FACT

1.  By a rating action dated in February 1996, the RO 
confirmed and continued a 10 percent disability evaluation 
for the veteran's service-connected right ankle disability 
(rated as chronic stress syndrome, right ankle, with Achilles 
tendinitis); the RO notified the veteran of the decision by 
means of a letter dated March 8, 1996.

2.  The veteran filed a notice of disagreement with respect 
to the February 1996 RO decision on March 14, 1996.

3.  A statement of the case which included a recitation of 
the relevant facts and the veteran's procedural rights was 
prepared and sent to her regarding, among other matters, the 
issue of entitlement to an increased evaluation in excess of 
10 percent for her service-connected right ankle disability 
on April 1, 1996.

4.  The veteran did not file a timely substantive appeal or 
request for an extension of the time for filing a substantive 
appeal with regard to the issue of entitlement to an 
increased evaluation in excess of 10 percent for her service-
connected right ankle disability.


CONCLUSION OF LAW

The veteran did not timely perfect an appeal regarding the 
issue entitlement to an increased evaluation in excess of 10 
percent for her service-connected right ankle disability.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran was granted service connection and a 10 percent 
evaluation for chronic stress syndrome of her right ankle 
with Achilles tendinitis in a May 1989 decision.  In May 
1995, she filed a claim for an increased evaluation for this 
disability.  In a February 1996 rating decision, the RO 
denied her claim, confirming and continuing the 10 percent 
rating already assigned.  Notice of this decision was mailed 
to the veteran on March 8, 1996.

On March 14, 1996, the RO received a notice of disagreement 
from the veteran, on which she expressed disagreement with 
several determinations of the February 1996 rating decision, 
including the denial of an increased evaluation for her right 
ankle disability.  In response to this, the RO issued her a 
statement of the case on April 1, 1996, which included 
discussion of the pertinent facts, laws and regulations 
regarding the increased rating issue for the right ankle.  An 
attached cover letter informed the veteran that she had to 
file a substantive appeal with regard to this claim.  She was 
told that she had to file said substantive appeal within 60 
days from the date of the letter or within the remainder, if 
any, of the one-year period from the date of the letter 
notifying her of the action she appealed.  On her substantive 
appeal, received by the RO on a VA Form 1-9 on November 22, 
1996, she did not address the right ankle issue and only 
submitted statements which perfected her appeal of the other 
non-related issues.

The matter was remanded by the Board in July 1999, as it was 
determined that there was a question as to whether a timely 
substantive appeal was filed with respect to the February 
1996 rating action which confirmed a 10 percent evaluation 
for the veteran's right ankle disability.  In order to ensure 
that the veteran was not prejudiced by the Board considering 
a question not yet addressed by the RO, the case was returned 
to the RO for its initial review of the timeliness matter.

In a September 1999 decision, the RO held that the veteran 
had not filed a timely appeal with regard to her claim for an 
increased evaluation in excess of 10 percent for her service-
connected right ankle disability.  The veteran was furnished 
a supplemental statement of the case in September 1999.

II.  Analysis

Under the pertinent statutes and regulations, "[a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999).  
Ordinarily, the notice of disagreement must be filed within 
one year from the date of mailing of the notice of the result 
of the initial review or determination.  38 U.S.C.A. § 
7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (1999).

Thereafter, a statement of the case is to be prepared unless 
the benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1) (West 1991).  A claimant must file the substantive 
appeal within 60 days from the date the statement of the case 
is mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).

An extension of the 60 day-period for filing a 
Substantive Appeal, or the 60-day period for 
responding to a Supplemental Statement of the Case 
when such a response is required, may be granted 
for good cause.  A request for such an extension 
must be in writing and must be made prior to 
expiration of the time limit for filing the 
Substantive Appeal or the response to the 
Supplemental Statement of the Case.  The request 
for extension must be filed with the Department of 
Veterans Affairs office from which the claimant 
received notice of the determination being 
appealed, unless notice has been received that the 
applicable records have been transferred to 
another Department of Veteran's Affairs office.  A 
denial of a request for extension may be appealed 
to the Board.

38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.303 
(1999).

VA regulations require that this substantive appeal consist 
of either a VA Form 1-9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (1998).  If the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, the 
claimant is statutorily barred from appealing the RO 
decision.  Roy v. Brown, 5 Vet. App. 554 (1993). See also YT 
v. Brown, 9 Vet. App. 195 (1996).

In this case, the RO notified the veteran of the February 
1996 rating decision by means of a letter dated on March 8, 
1996.  Therefore, the one-year appeals period would have 
expired one year after "the date of mailing of the notice of 
the result of the initial review or determination."  38 
U.S.C.A. § 7105(b)(1) (West 1991).

A statement of the case was mailed to the veteran on April 1, 
1996.  As noted above, a claim must be perfected by the 
filing of a substantive appeal within 60 days after the 
mailing of a statement of the case or the remainder of the 
one-year period after the mailing of notice of the initial 
determination, whichever is longer. Therefore, the one-year 
appellate period, which expired in March 1997, still governed 
as the appeals period within which the appellant was required 
to perfect her appeal.

The record reflects neither the submission of a timely 
substantive appeal nor any request from the veteran for an 
extension of time, in accordance with 38 C.F.R. § 20.303, 
within which to submit a substantive appeal.  Her VA Form 1-9 
which was received by the RO on November 22, 1996, contained 
no mention of her right ankle disability, and subsequent 
correspondence addressing this issue which could have been 
liberally construed as a timely substantive appeal in lieu of 
a VA Form 1-9 was not received before the expiration of the 
one-year appellate period in March 1997.  In the absence of 
receipt of a timely substantive appeal pertaining to the RO's 
February 1996 decision which denied her claim for an 
increased evaluation in excess of 10 percent for a right 
ankle disability, the Board is without jurisdiction to 
entertain an appeal of said decision.  See Roy v. Brown.  
Accordingly, her claim of entitlement to a disability 
evaluation higher than 10 percent for service-connected 
chronic stress syndrome of the right ankle with Achilles 
tendinitis is dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.



ORDER

The veteran having failed to perfect an appeal, the claim for 
entitlement to a compensable evaluation for service-connected 
hemorrhoids is dismissed.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

